Citation Nr: 1326031	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  06-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD) with organic brain syndrome, formerly rated as organic brain syndrome, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970, including combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman's Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that, in pertinent added PTSD as part of already service connected organic brain syndrome, and increased the combined rating to 50 percent, effective January 20, 2004.  

The Veteran was subsequently granted a total rating for compensation based on individual unemployability (TDIU), effective May 20, 2006.

In May 2012, the Veteran, accompanied by his representative, testified at a hearing before the undersigned at the RO.  A transcript of these proceedings has been associated with the Veteran's claims file.  

In addition to the Veteran's claims file, he has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

The issue of entitlement to a separate rating for organic brain syndrome and a rating in excess of 70 percent for PTSD is REMANDED to the RO via the Appeals Management Center (AMC); and is discussed in the REMAND section of this decision.  The Veteran will be advised if further action is required on his part.



FINDING OF FACT

PTSD is manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood without total social and economic impairment. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board is granting a 70 percent rating and remanding the question of entitlement to higher ratings.  As to the matters decided in this appeal, the claim is substantiated and no further notice or assistance is required.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Staged ratings are appropriate when the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 30 percent rating are:  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

A veteran may only qualify for a given initial or increased rating based on mental disorder (psychiatric disability) by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and although a veteran's symptomatology is the primary consideration in assessing veteran's disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  38 C.F.R. § 4.130.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130.

Here, the pertinent evidence of record includes outpatient treatment records and  multiple VA examination reports as well as the Veteran's testimony.  

The Veteran was afforded a VA examination in February 2004.  The Veteran was noted to have had trouble adjusting psychologically after separation from service.  The examiner reported that the Veteran had trouble in his first marriage due to his temper and irritability.  He divorced in 1978 after only five years.  He has a 30 year old son from another relationship who he is in sporadic touch with.  

The examiner found that the Veteran had no history of violent behavior, but had a temper typical of Vietnam Veterans.  As such, the examiner noted that the Veteran self-restricted and shared very little of himself.  The Veteran reported that he had to endure disrespect and insults due to his Vietnam Veteran status and his disfigurement due to his injuries.  The examiner noted that the Veteran had severe headaches due to his injuries that may also cause his irritability.  

The Veteran reported nightmares up to twice a week and described intrusive recollections of events in Vietnam.  The Veteran refused mental health care until recently due to fear of losing his security clearance and job with a defense agency.  The examiner found that the Veteran was quite isolated socially and living alone, with no family locally.  He was noted to have worked for a defense agency of the US Government since 1972 and was currently in printing.  He was noted to have been stable in that work at a great personal cost, attending work regardless of severe headaches and perceived ridicule from his colleagues.  

The Veteran reported no difficulties with authority on the job.  Upon examination, the Veteran was found to be tall and distinguished, on time for the interview, and cooperative throughout.  He made good eye contact and was appropriately dressed.  He appeared anxious and hesitant to speak at the beginning of the interview.  The examiner described the Veteran's mood as anxious and dysphoric, like he was sitting on a lot of emotions.  The examiner noted that the Veteran broke out in tears at the end of the interview.  

The Veteran's thought processes were indicated to be normal, with no psychotic symptoms and no suicidal or homicidal ideation.  He appeared to have good judgment and good insight.  The Veteran was diagnosed with chronic PTSD with depression.  He was assigned a GAF score of 51.  Other symptoms noted were short term memory loss, nightmares, irritability, anxiety, some sleep impairment, and impaired social relationships.  The examiner indicated that the Veteran had moderate to severe PTSD.

The Veteran was again examined by VA in 2007.  The Veteran reported olfactory hallucinations (smells of Vietnam) 2-3 times per week, reduced sleep with nightmares of combat and friends who died, daily depression, restlessness, isolation and avoiding being around family when possible (showing up for holidays and major social occasions).  

 The Veteran reported that he was ashamed of his scars and believed that he was ugly and disfigured, encouraging his isolation.  The Veteran reported that he had a temper and would yell at his girlfriend.  He denied getting physical with her.  The Veteran reported getting physically violent with a co-worker 4 years prior, but denied throwing or breaking things at home.  He indicated that he felt drawn to watch shows about war even thought he thought he shouldn't.  The Veteran reported being security conscious, checking doors and appliances multiple times per day to make sure they were secure, and indicated that he had decreased memory over the past few years.  Socially, the Veteran reported going window shopping or working on home improvement projects.  

Occasionally, the Veteran indicated that he and his girlfriend would go to Atlantic City or Alabama to visit friends or relatives.  The examiner noted that the Veteran retired from his job in May 2006.  He lived alone and was divorced in 1978.  The Veteran had one son who he says blames him for never marrying his mother.  They speak occasionally.  He has three grandchildren that he does not see due to tension with his son.  The Veteran was noted to have 12 brothers and sisters to whom he did not speak most of the time.  He spoke to one of his brothers every 4-6 weeks.  Upon examination, the Veteran exhibited no impairment in his thought, no evidence of delusions (except for olfactory hallucinations), he was cooperative and polite, but did avoid eye contact.  There was no history of suicidal of homicidal ideation and his personal hygiene was intact.  

The Veteran was oriented times three and noted to have short-term memory loss.  He had persistent and obsessive thoughts related to military combat experiences and was noted to exhibit compulsive hand washing and checking behavior.  He speech was slightly slowed and soft in volume, and his mood was chronically depressed and anxious, ranging from mild to severe.  He was noted to exhibit some impulse control problems (yelling verbally), although he had not acted out physically in the last 4 years.  The Veteran was noted to have chronic sleep impairment.  He was diagnosed as having PTSD and assigned a GAF score of 47.  

The examiner stated that the Veteran was experiencing chronic and fairly severe symptoms of PTSD related to his military combat experiences in Vietnam.  His symptoms were noted to have significantly negatively impacted his family role functioning, employment, physical health, interpersonal relationships, and leisure and recreational activities. 

The Veteran was afforded another VA examination dated in June 2009.  The Veteran last worked for the Department of Defense in 2006 when he voluntarily retired.  The Veteran reported that he did have some difficulty getting along with others on the job and would be reactive to any sort of environmental triggers which reminded him of Vietnam.  The Veteran was noted to be socially withdrawn and somewhat of a loner.  The examiner indicated that he was in occasional touch with his son, but generally highly isolated, and his personal interactions were noted to be characterized by irritability.  

The examiner found that the Veteran's PTSD symptoms increased in intensity and severity with the wars in Iraq and Afghanistan.  The examiner found serious social impairment and moderate occupational impairment secondary to PTSD.  He was noted to have recurrent and intrusive distressing recollections and nightmares, and feeling of psychological distress and physiological reactivity on exposure to internal or external cues that are reminiscent of the experienced trauma.  The Veteran was noted to avoid thoughts, conversations, places, and activities that arouse recollections of the trauma.  

The examiner indicated that the Veteran also experienced feelings of estrangement from others and a restricted range of effect.  His symptoms included difficulty concentrating, irritability with associated outbursts of anger, difficulty staying asleep, hypervigilance, exaggerated startle response, depression, and history of suicidal ideation.  Upon examination, the examiner found no impairment of thought processes, no delusions or hallucinations, no panic attacks, no current suicidal or homicidal ideation, and no impaired impulse control.  The Veteran was noted to be irritable and lose his temper in inappropriate situations.  He was oriented times three and had short-term memory deficits with chronic sleep difficulties.  The Veteran's rate and flow of speech were normal.  The Veteran was diagnosed with PTSD and assigned a GAF score of 45.  

VA treatment reports also note symptoms similar but not more severe than those reported in the VA examination reports above.  For example, in a December 2005 report, the Veteran was noted to have combat related nightmares, unprovoked irritability, recurrent bouts of depression, exaggerated startle response, insomnia, and occasional olfactory hallucinations.  He was noted to have trouble establishing and maintaining relationship, with his first marriage ending in divorce after five years.  He was noted to work for the Department of Defense as a printer, working mainly at nights, and was noted to have thought of suicide and depression.  He was diagnosed with PTSD, chronic, and assigned a GAF score of 50.  

The Veteran was again seen in April 2006.  He was noted to have a long history of nightmares, insomnia, recurrent bouts of depression, irritability, flashbacks, and efforts of avoid feelings or conversations associated with his combat experiences.  The Veteran was also noted to have survivor's guilt, having been told that his entire unit had been wiped out while he was hospitalized.  The physician noted that the Veteran's scars also contributed to his avoidance behaviors and establishing and maintaining interpersonal relationships.  The Veteran denied any current suicidal ideation.  The diagnoses were PTSD.  The GAF was 50.

A VA treatment report dated in September 2008 again noted olfactory hallucinations, insomnia, nightmares, depression, difficulty establishing relationships, and intrusive memories.  The Veteran was diagnosed as having PTSD, chronic, and assigned a GAF score of 50.

In a summary dated in May 2011, the Veteran's VA therapist and the director of a VA PTSD program, reported that had been in the program since April 2005.  They noted that on enrollment into the program the Veteran had a history of olfactory and auditory hallucinations.  He was noted to be an active participant in his treatment; but there had been no improvement in his symptoms since enrollment.  He was monitored frequently for "suicidality."  The Veteran was diagnosed as having chronic PTSD and assigned a GAF score of 45.

At the May 2012 hearing the Veteran testified that his relationship with his son was "not good."  He participated in activities with a PTSD group, but no longer attended family gatherings.  He acknowledged occasional suicidal ideation.  He also reported that he saw his VA counselor every two weeks.  

This record shows that the Veteran has some of the symptoms listed as examples in the criteria for a 70 percent rating, such as suicidal ideation.  With the exception of the 2004 examination, he has consistently been assigned GAF scores indicative of serious disability, and even the 2004 examiner described the disability as moderate to severe.  The 2007 examiner also specifically found a "fairly severe" disability.

The record describes deficiencies in the areas of work, family relations and mood, as well as disturbed thinking; he thus has deficiencies in most of the areas needed for a 70 percent rating.  Accordingly, a 70 percent rating is granted. 


ORDER

An increased rating of 70 percent for PTSD is granted.


REMAND

As noted, the Veteran testified at the May 2012 hearing that he was received VA treatment every two weeks.  His therapist's May 2011 statement also indicates ongoing VA treatment.  The record does not include VA treatment for the period since 2009.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b)-(c).

VA policy is to rate all disabilities separately.  38 C.F.R. § 4.25(b) (2012).  VA has adopted separate rating criteria for PTSD and organic brain syndrome (now described as traumatic brain injury).  Compare 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007 & 2013) with 38 C.F.R. § 4.130, Diagnostic Code 9411.  An examination and adjudication is needed to determine whether the Veteran has symptoms of organic brain syndrome that would warrant a separate rating.

Accordingly, this case is REMANDED for the following:

1.  Obtain all records of the Veteran's VA treatment for PTSD, organic brain syndrome, or traumatic brain injury since June 2009.

2.  Afford the Veteran a VA examination to determine whether he has any symptoms of organic brain syndrome or traumatic brain injury apart from symptoms of PTSD.

3.  If the evidence shows a change in the severity of PTSD since the last VA examination, afford the Veteran a new examination to evaluate the severity of the disability.

If the Veteran has any manifestations of organic brain syndrome or traumatic brain injury apart from manifestations of PTSD; assign a separate rating for the organic brain syndrome or traumatic brain injury.

4.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


